Citation Nr: 0832801	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-06 167	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 18, 2006 Board of Veterans' Appeals (Board) 
decision, which determined that new and material evidence had 
not been received to reopen a previously denied claim of 
whether the moving party is the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) benefits 
purposes.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1990.  
He died in February 1993.  The moving party claims to be the 
surviving spouse of the veteran.  It is her status as the 
surviving spouse that is at issue.

This matter is before the Board as an original action on the 
motion of the moving party, received in January 2007, in 
which she alleges CUE in a December 18, 2006 Board decision 
that determined that new and material evidence had not been 
received to reopen the claim of whether she is the surviving 
spouse of the veteran for VA benefits purposes.


FINDINGS OF FACT

1.  In a December 18, 2006 decision, the Board denied the 
moving party's claim that she is the surviving spouse of the 
veteran for VA benefits purposes.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the December 
18, 2006 Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), became effective on November 9, 2000.  
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA 
redefined VA's duty to assist a veteran in the development 
of a claim.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not 
apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2007).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

In the instant case, the Board denied the moving party's 
claim for benefits because she had not submitted new and 
material evidence to reopen her claim of whether she is 
recognized as the surviving spouse of the veteran for VA 
benefits purposes.

In statements received by the Board in January and November 
2007, the moving party asserted that her August 1992 Nevada 
divorce from the veteran was fraudulent.  However, she did 
not allege a specific error of fact or law in the Board's 
December 18, 2006 decision.

The moving party has failed to allege any specific error of 
fact or law in the Board's December 18, 2006 decision, the 
factual or legal basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) (2007), the motion is dismissed without 
prejudice.


ORDER

The motion for revision of the Board's December 18, 2006 
decision on the basis of CUE is dismissed without prejudice 
to refiling.




	                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


